Title: From Alexander Hamilton to ———, 7 August 1792
From: Hamilton, Alexander
To: 



Sir
Treasury DepartmentAug 7. 1792

In adjusting the accounts of the contractors for supplying the army with shoes a charge will occur for boxes in which they were packed. This charge in its principle is deemed a reasonable one. It will of course remain to judge of the reasonableness of the quantum and who are the parties intitled; in other words, whether the contractors have paid the money or are authorised to include it in their accounts.
I am with great consideration Sir Your obedt servt.
A Hamilton
